Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 01, 2020. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cronin et al. US2018/0203455 (“Cronin”).

	Regarding claim(s) 1, 10, 19. Cronin discloses a system for controlling a self-driving vehicle, comprising: 
at least one processor; and at least one machine-readable medium comprising instructions thereon that, when executed by the at least one processor, causes the at least one processor to perform operations comprising: causing the self-driving vehicle to begin traversing a route (para. 38, , a method of controlling an autonomous vehicle includes: monitoring an event occurring on a first path while the autonomous vehicle travels along the first path in an autonomous driving mode;); 
detecting that the self-driving vehicle is approaching an obstruction (para. 53, an interface configured to monitor an event occurring on a first path while the autonomous vehicle travels along the first path in an autonomous driving mode; and a processor configured to obtain a second path when the event is detected); determining to take a deviating maneuver to a revised route prior to the obstruction (para. 53, determine whether to travel along the second path in the autonomous driving mode by comparing a first cost expected when the autonomous vehicle travels along the first path with a second cost expected when the autonomous vehicle travels along the second path.); causing the self-driving vehicle to take the deviating maneuver; and causing the self-driving vehicle to execute a revised route, the revised route including the deviating maneuver (para. 49-para. 51, he determining whether to travel along the second path in the autonomous driving mode may include, when a difference between the first cost including a travel time or a travel distance expected when the autonomous vehicle travels along the first path and the second cost including a travel time).

Regarding claim(s) 2, 11. Cronin discloses wherein the deviating maneuver is towards a target (FIG. 15 is a view illustrating an example where the autonomous vehicle 100 determines one of a plurality of detour paths via which the autonomous vehicle 100 detours around an event area as a second path according to an embodiment.)

Regarding claim(s) 3, 12, 20. Cronin discloses the operations further comprising comparing a time-to-target for the revised route to an updated time-to-target for the route considering the obstruction, wherein the determining to take the deviating maneuver is based at least in part on the comparing (para. 51, when a difference between the first cost and the second cost is equal to or less than a threshold value and an arrival time expected when the autonomous vehicle travels along the second path is before a time of the schedule information, determining that the autonomous vehicle is to travel along the second path in the autonomous driving mode.)

Regarding claim(s) 4, 13. Cronin discloses wherein the obstruction comprises a traffic signal, the operations further comprising determining that the traffic signal indicates a stop instruction for traffic along a direction of travel of the self-driving vehicle (para. 167, , the road condition information may include road surface state information, traffic condition information, traffic accident information, road construction information, traffic control information, and warning area information (e.g., an icy road warning area, a sharp curve warning area, a pedestrian warning area, or a school area) about a road around the current location, the destination, or the movement path of the autonomous vehicle 100.)

Regarding claim(s) 5, 14. Cronin discloses the operations further comprising determining that the traffic signal indicates a go instruction for traffic making the deviating maneuver (para. 167, traffic condition information, traffic accident information, road construction information, traffic control information.)

Regarding claim(s) 6, 15. Cronin discloses the operations further comprising: estimating a first time until the traffic signal indicates a go instruction for traffic along the direction of travel of the self-driving vehicle (para. 167, para. 174, the autonomous vehicle 100 may obtain information about a travel time, a travel distance, or fuel consumption expected when the autonomous vehicle 100 travels in an event area of the first path in a manual driving mode and travels in areas other than the event area in an autonomous driving mode. Alternatively, the autonomous vehicle 100 may obtain information about a travel time); 
determining an updated time-to-target for the route using the first time; and determining a time-to-target for a revised route in which the self-driving vehicle takes the deviating maneuver, wherein the determining to take the deviating maneuver is based at least in part on the updated time-to-target for the route and the time-to-target for the revised route (para. 175, The autonomous vehicle 100 may obtain information about the second cost that is a cost when the autonomous vehicle 100 travels along a second path. For example, the autonomous vehicle 100 may include information about a travel time, a travel distance, or fuel consumption expected when the autonomous vehicle 100 travels along the second path.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al. US2018/0203455 (“Cronin”) in view of Bier et al. US2017/0192437 (“Bier”).

Regarding claim(s) 7, 16. Cronin does not explicitly disclose determining a first number of vehicles waiting at the traffic signal along the direction of travel of the self-driving vehicle, wherein the estimating of the first time is based at least in part on the first number of vehicles. In other words, Cronin route guidance does not account of other autonomous vehicle on the road.
Bier teaches another autonomous vehicle route guidance and a first number of vehicles waiting at the traffic signal along the direction of travel of the self-driving vehicle, wherein the estimating of the first time is based at least in part on the first number of vehicles (para. 85-para. 86, route modification parameters may be linked to a vehicle's speed, the lane in which the vehicle is traveling, and/or the proximity of the vehicle to another vehicle. In this example, a route modification parameter may describe a cost/benefit score for a vehicle to travel closely behind another vehicle (this may or may not be dependent on the particular road section). Para. 61, S210 may include inferring traffic light timing (e.g., schedules for traffic lights, average wait time for a particular light) from autonomous vehicle sensor data (e.g., image data of the vehicle, GPS data corresponding to vehicle position, analytical data from the autonomous vehicle indicating that the vehicle is stopped due to a traffic signal) on its own or in combination with other data (e.g. historical data, data from other autonomous vehicles recently sensing the relevant traffic light, etc.).)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Cronin by incorporating the applied teaching of Bier to improve the autonomous vehicle route guidance.

	Regarding claim(s) 8, 17 Cronin does not explicitly disclose determining a second number of vehicles waiting at the traffic signal to make the deviating maneuver, wherein the determining of the time-to-target for the revised route is based at least in part on the second number of vehicles.
Bier teaches another autonomous vehicle route guidance and determining a second number of vehicles waiting at the traffic signal to make the deviating maneuver, wherein the determining of the time-to-target for the revised route is based at least in part on the second number of vehicles. (para. 85-para. 86, Para. 61, As shown in FIG. 1, a system 100 for autonomous vehicle fleet routing includes a plurality of autonomous vehicles 110, a user interface 120, and a routing coordinator 130.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Cronin by incorporating the applied teaching of Bier to improve the autonomous vehicle route guidance.

Regarding claim(s) 9, 18. Cronin discloses the operations further comprising: receiving traffic signal schedule data indicating a schedule for a traffic signal on the route; predicting a first time when the self-driving vehicle will approach the traffic signal (para. 167, , the road condition information may include road surface state information, traffic condition information, traffic accident information, road construction information, traffic control information, and warning area information (e.g., an icy road warning area, a sharp curve warning area, a pedestrian warning area, or a school area) about a road around the current location, the destination, or the movement path of the autonomous vehicle 100) and 
Cronin does not explicitly disclose predicting a state of the traffic signal at the first time, wherein the determining that the self-driving vehicle is approaching the obstruction is based at least in part on the predicted state of the traffic signal at the first time (Para. 61, S210 may include inferring traffic light timing (e.g., schedules for traffic lights, average wait time for a particular light) from autonomous vehicle sensor data (e.g., image data of the vehicle, GPS data corresponding to vehicle position, analytical data from the autonomous vehicle indicating that the vehicle is stopped due to a traffic signal) on its own or in combination with other data (e.g. historical data, data from other autonomous vehicles recently sensing the relevant traffic light, etc.).)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Cronin by incorporating the applied teaching of Bier to improve the autonomous vehicle route guidance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raghu USPN:9,459,623: An in-vehicle intersection decision system determines when an autonomous vehicle should proceed through intersections in which right of way is governed by stop signs. The intersection decision system receives an indication of when the autonomous vehicle arrives at a stop sign intersection, detects vehicles that have previously arrived at the stop sign intersection, and detects obstructions that may prevent the previously-arrived vehicles from promptly proceeding through the stop sign intersection.
Englard et al. US2019/011392: A method of controlling an autonomous vehicle. The method includes generating, using a plurality of self-driving control architectures each of which includes a different one of a plurality of motion planners, a plurality of candidate decisions for controlling the autonomous vehicle. Each of the candidate decisions is generated by a different one of the motion planners processing signals descriptive of a current state of an environment through which the autonomous vehicle is moving.
Han et al. US2019/0265060: A method for controlling an autonomous driving apparatus of a vehicle is provided, the method including receiving a destination for setting a route, obtaining a driving history of a user and traffic information, determining a driving route to the destination based on information on the destination, the driving history, and the traffic information provided to a model trained through an artificial intelligence algorithm as input data, and performing autonomous driving along the determined driving route.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666